             Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 1 of 9




 1   Coleman W. Watson, Esq. (SBN 266015)
     coleman@watsonllp.com
 2   WATSON LLP
     601 S. Figueroa Street, Suite 4050
 3   Los Angeles, CA 90017
     Telephone: 213.228.3233
 4   Facsimile: 213.330.4222
 5   Attorneys for Plaintiff,
     Transaction Secure, LLC
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                              SAN FRANCISCO DIVISION
11   TRANSACTION SECURE, LLC, a
     foreign limited liability company,
12                                            Case No.: 3:19-cv-4355
                   Plaintiff,
13         vs.
14   FACEBOOK, INC., a foreign                 COMPLAINT FOR PATENT
     corporation, d/b/a INSTAGRAM,             INFRINGEMENT
15
                   Defendant.
16                                            DEMAND FOR INJUNCTIVE
                                              RELIEF
17
                                              DEMAND FOR JURY TRIAL
18
19
           Plaintiff, TRANSACTION SECURE, LLC, sues Defendant, FACEBOOK,
20
     INC., d/b/a INSTAGRAM (hereinafter “Defendant” or “Instagram”), and alleges
21
     as follows:
22
                                NATURE OF THE ACTION
23
           1.      This is an action for infringement of United States Patent No.
24
     8,738,921 under the Patent Act, 35 U.S.C. § 271, et seq., based on Defendant’s
25
     unauthorized commercial manufacture, use, importation, offer for sale, and sale of
26
     infringing products and services in the United States.
27
28
        COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                    -1-
              Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 2 of 9




 1
 2                                           PARTIES
 3          2.     Plaintiff, TRANSACTION SECURE, LLC, is a foreign limited
 4   liability company.
 5          3.     Defendant, FACEBOOK, INC., d/b/a INSTAGRAM, is a foreign
 6   corporation, organized under the laws of the State of Delaware, with its
 7   headquarters in San Francisco, California. Defendant uses, sells, and/or offers to
 8   sell products and/or services in interstate commerce that infringe the ‘921 Patent.
 9                          SUBJECT MATTER JURISDICTION
10          4.     This court has original jurisdiction over the subject matter of this
11   action, pursuant to 28 U.S.C. §§ 1331 and 1338(a), because this action involves a
12   federal question relating to patents.
13                                PERSONAL JURISDICTION
14          5.     The court has general in personam jurisdiction over Defendant
15   because Defendant resides and is found in the State of California.
16                                           VENUE
17          6.     Venue is proper in this court, pursuant to 28 U.S.C. § 1400(b),
18   because Defendant has a regular and established place of business in this district
19   and resides in this district.
20                            INTRADISTRICT ASSIGNMENT
21          7.     Pursuant to Local Civil Rule 3-2(d), this action is properly assigned to
22   the San Francisco Division because a substantial part of the events or omissions
23   giving rise to this action occurred in Alameda County, California.
24                                           COUNT I
25                                   PATENT INFRINGEMENT
26          8.     Plaintiff repeats and re-alleges paragraphs 2 through 7 by reference, as
27   if fully set forth herein.
28
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -2-
             Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 3 of 9




 1         9.        On May 27, 2014, the United States Patent & Trademark Office
 2   (USPTO) duly and legally issued the ‘921 Patent, entitled “System and Method for
 3   Authenticating a Person’s Identity Using a Trusted Entity.” A true and authentic
 4   copy of the ‘921 Patent is attached hereto as Exhibit “A” and incorporated herein
 5   by reference.
 6         10.    The ‘921 Patent teaches both a system and method for protecting
 7   sensitive information from identity theft and claims an advancement over two-
 8   factor authentication, which is now the predominate form of digital authentication
 9   of sensitive information.
10                                     State of the Art
11         11.    The identity theft problem exists largely because a person’s name,
12   SSN, and birthday are frequently used and given to others to verify the person’s
13   identity. Individuals use this information to get employment, apply for a credit
14   card, obtain a mortgage, buy a mobile phone, get healthcare, and perform
15   numerous other transactions. A person’s SSN and birthday are usually stored
16   electronically by businesses in databases or on physical paper documents which
17   can be viewed by many individuals within a business.
18         12.    Once a person supplies his/her SSN and birthday, they lose control of
19   how that information will be used and who will view that information.
20         13.    At times, business computer systems and databases get hacked into
21   allowing the hacker access to the person’s personal identity information. At other
22   times, the SSN and birthday are transmitted to businesses and others electronically
23   via the Internet.
24         14.    The Internet is an unsecured network, so information not properly
25   encrypted can be viewed by others on the Internet. There are various ways an
26   impersonator or identity thief can obtain a person’s SSN or birthday. The thief can
27   obtain this information by looking at business records, viewing unencrypted
28   messages with this information, or other types of fraud.
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -3-
               Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 4 of 9




 1         15.    Once a thief has someone’s SSN and birthday, the thief can use that
 2   information anytime during the lifetime of the person because of the permanence
 3   of SSN and birthday and its association with the person. The SSN and birthday
 4   have been reliable indicators of a person’s existence but their widespread use by
 5   both the person and identity theft impersonators has made them of little use in
 6   authenticating the identity of person using the information.
 7                                     The Patent-in-Suit
 8         16.    Plaintiff is the assignee of the entire right, title, and interest in the
 9   ‘921 Patent, including the right to assert causes of action arising under the ‘921
10   Patent.
11         17.    The system and method of the ‘921 Patent increase the efficiency of
12   components that use software because of the benefits claimed by the ‘921 Patent,
13   namely flexibility and a higher degree of certainty as to authenticating that a
14   person is who he/she claims to be. The prior art is described as uncertain because
15   under the prior art, a user’s assurance of authentication is limited to just
16   confirming that certain devices are what they claim to be, not that certain persons
17   are who they claim to be.
18         18.    Through Claim 1, the ‘921 Patent claims:
19                A method for authenticating a person’s identity to a
                  transactional entity using a trusted entity with a secure
20                repository of a person’s personal identity information,
                  comprising: receiving personal identity information at a trusted
21                entity computer system, the personal identity information being
                  confidentially stored by the trusted entity computer system; in
22                the secure repository, storing a user identifier and a password
                  that are associated with, but do not contain, the personal
23                identity information; at the trusted entity computer system,
                  receiving a request from the person for a unique code, the
24                request including the user identifier and the password, the
                  person’s identity having been previously authenticated by the
25                trusted entity computer system; providing the unique code to
                  the person, the unique code comprising a person identifier and a
26                key, wherein the unique code is thereafter transmitted to a
                  transactional entity to identify the person without providing the
27                personal identity information to the transactional entity; and the
                  trusted entity computer system confirming the unique code to
28                the transactional entity to verify the person’s identity.
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -4-
             Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 5 of 9




 1         19.   Through Claim 24, the ‘921 Patent claims:
 2               A system for authenticating a person’s identity to a
                 transactional entity using a trusted entity, comprising: a trusted
 3               entity which receives personal identity information from a
                 person, the personal identity information being confidentially
 4               stored by the trusted entity; a user identifier associated with but
                 not containing any of the personal identity information; a
 5               password associated with but not containing any of the personal
                 identity information; a client module with a person input device
 6               for a person to enter the user identifier and the password, a
                 person processing unit connected to the person input device to
 7               prompt the person for the user identifier and the password, and
                 a person display unit connected to the person processing unit to
 8               display a the key associated with a person identifier to form a
                 unique code to the person, the person’s identity having been
 9               previously authenticated by the trusted entity; a transactional
                 processing module with an transactional input device for the
10               transactional entity to enter the key, a transactional processing
                 unit connected to the transactional input device to prompt the
11               transactional entity for the key, and a transactional display unit
                 connected to the transactional processing unit to display a
12               message to the transactional entity authenticating the person's
                 identity and to display a photograph of the person, whereby the
13               photograph is a secondary verification to the unique code; and a
                 trusted entity server with a trusted entity processing unit to
14               process requests from the client module and the transactional
                 processing module using a network, and a database accessible
15               to the trusted entity processing unit to store the user identifier,
                 the password, the unique code, and the person's personal
16               identity information, including the photograph.
17         20.   Overall, the claims of the ‘921 Patent do not merely gather, analyze,
18   and output data, nor does the ‘921 Patent merely add an algorithm to old data to
19   generate new data. Instead, the ‘921 Patent teaches a system and method that is
20   not concerned with manipulation of data, but rather, an improvement in the state of
21   the art no matter what the underlying data describes.
22         21.   Defendant infringes at least Claim 1 of the ‘921 Patent through an
23   authentication method it uses, along with a system for authenticating a person’s
24   identity, which such method is disclosed at:
25   http://trchworld.blogspot.com/2018/09/retrieve-instagram-profile-information.html
26   and https://www.instagram.com/developer/.
27         22.   Defendant’s website operates as the Accused Product.
28
        COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                    -5-
             Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 6 of 9




 1         23.   The Accused Product is a trusted entity, as claimed by Plaintiff, to
 2   authenticate account holders when such holders want to access a service from a
 3   resource server (i.e., a transactional entity), by using non-personal information for
 4   securing personal data:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -6-
             Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 7 of 9




 1         24.    The Accused Product receives personal information from users at a
 2   trusted entity computer system, such as their name, age, birthdate, email address,
 3   phone number etc. when users create an account. Defendant then confidentially
 4   stores this data for promoting safety and security, throgh a process explained at
 5   https://help.instagram.com/402411646841720.
 6         25.    Defendant, in a secure repository, provides users with authorization
 7   login details (i.e., user identifier and password) that they are associated with, but
 8   the login details do not contain the personal details.
 9         26.    The user then requests Defendant for resource access to a trusted
10   entity computer system. The request includes the user identifier and the password.
11   Defendant provides an authorization code to obtain an access token and ID token
12   for accessing the services.
13         27.    Defendant provides a unique authorization code to the user in
14   response of the request of the user, which includes a user identified and access
15   key, wherein the unique code is thereafter transmitted to a transactional entity to
16   authenticate the user’s identity without giving personal information to the
17   transactional entity:
18
19
20
21         28.    The unique authorization code is required to obtain an access token.
22   This access token then used by the user for accessing the services.
23         29.    In the Accused Product, the user identity is verified by the resource
24   server by using the authorization code to allow the user to access the code.
25         30.    Upon information and belief, Defendant has known of the existence of
26   the ‘921 Patent, and its acts of infringement have been willful and/or in disregard
27   for the ‘921 Patent, without any reasonable basis for believing that it had a right to
28   engage in the infringing conduct.
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -7-
             Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 8 of 9




 1         31.    Defendant’s acts of infringement of the ‘921 Patent have caused and
 2   will continue to cause Plaintiff damages for which Plaintiff is entitled to
 3   compensation pursuant to 35 U.S.C. § 284.
 4         32.    Defendant’s acts of infringement of the ‘921 Patent have caused and
 5   will continue to cause Plaintiff immediate and irreparable harm unless such
 6   infringing activities are also enjoined by this court pursuant to 35 U.S.C. § 283.
 7   Plaintiff has no adequate remedy at law.
 8         33.    Upon information and belief, the ‘921 Patent, at all times material,
 9   was and is in compliance with 35 U.S.C. § 287.
10         WHEREFORE, Plaintiff, TRANSACTION SECURE, LLC, demands
11   judgment against Defendant, FACEBOOK, INC., d/b/a INSTAGRAM, and
12   respectfully seeks the entry of an order (i) adjudging that Defendant has infringed
13   the ‘921 Patent, in violation of 35 U.S.C. § 271; (ii) granting an injunction
14   enjoining Defendant, its employees, agents, officers, directors, attorneys,
15   successors, affiliates, subsidiaries and assigns, and all of those in active concert
16   and participation with any of the foregoing persons or entities from infringing the
17   ‘921 Patent; (iii) ordering Defendant to account and pay damages adequate to
18   compensate Plaintiff for Defendant’s infringement of the ‘921 Patent, with pre-
19   judgment and post-judgment interest and costs, pursuant to 35 U.S.C. § 284; (iv)
20   ordering that the damages award be increased up to three times the actual amount
21   assessed, pursuant to 35 U.S.C. § 284; and (v) awarding such other and further
22   relief as this court deems just and proper.
23                             DEMAND FOR JURY TRIAL
24         Plaintiff, TRANSACTION SECURE, LLC, hereby demands a trial by jury
25   of all issues so triable pursuant Fed. R. Civ. P. 38.
26                                            /s/ Coleman Watson
                                              Coleman W. Watson, Esq.
27
28
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -8-
            Case 3:19-cv-04355-DMR Document 1 Filed 07/30/19 Page 9 of 9




 1
 2   DATED on July 30, 2019
 3
 4                                     Respectfully submitted,
 5                                     WATSON LLP
 6
 7                                      /s/ Coleman Watson
                                        Coleman W. Watson, Esq.
 8                                      California Bar No. 266015
                                        Florida Bar. No. 0087288
 9                                      Georgia Bar No. 317133
                                        New York Bar No. 4850004
10                                      coleman@watsonllp.com
                                        docketing@watsonllp.com
11                                      WATSON LLP
12                                      601 S. Figueroa Street, Suite 4050
                                        Los Angeles, CA 90017
13                                      Telephone: 213.228.3233
                                        Facsimile: 213.330.4222
14                                      Attorneys for Plaintiff,
15                                      Transaction Secure, LLC

16
17
18
19
20
21
22
23
24
25
26
27
28
        COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                    -9-
